Citation Nr: 9919460
Decision Date: 07/16/99	Archive Date: 09/09/99

DOCKET NO. 94-35 762               DATE JUL  16, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Louisville, Kentucky

THE ISSUE

Entitlement to an increased rating for post-traumatic stress
disorder (PTSD), evaluated as 50 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel

INTRODUCTION

The veteran served on active duty from July 1964 to August 1973,
including combat service in the Republic of Vietnam, and his
decorations include the Purple Heart Medal with two Oak Leaf
Clusters, a Combat Infantryman Badge and the Army Commendation
Medal with "V" device.

VACATUR

This matter previously came before the Board of Veterans' Appeals
(Board) on appeal from September 1993 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in
Louisville, Kentucky. In the September 1993 rating action, the RO,
among other things, established service connection for PTSD and
assigned a 30 percent rating, effective April 30, 1993. Thereafter,
in June 1996, the RO increased the evaluation of the. veteran's
PTSD to 50 percent, effective April 30, 1993.

In a November 1997 decision, the Board determined that the
veteran's PTSD warranted a 70 percent evaluation. As such, in
implementing the Board's decision, later in November 1997, the RO
issued a rating decision granting a 70 percent evaluation,
effective from April 30, 1993.

In January 1998, however, the veteran indicated that he disagreed
with the 70 percent evaluation. Significantly, during his June 1998
hearing, the veteran asserted entitlement to the maximum schedular
rating for this disability, i.e., 100 percent, based on the
findings contained in an October 1997 VA hospitalization report.

A review of the record discloses that subsequent to the Board's
November 1997 decision (and the November 1997 rating decision that
implemented it) pertinent

- 2 -

medical records that predated the Board's decision, and which the
Board was unaware of, were associated with the record.
Specifically, these records consist of the report of the veteran's
hospitalization at the VA Medical Center in Salem, Virginia, and VA
outpatient treatment records dated between 1993 and 1998. Inasmuch
as all the existing, available VA treatment records were not
physically before the Board, the record before the Board in
November 1997 was incomplete. The Board notes that records
generated by VA facilities that may have an impact on the
adjudication of a claim are considered constructively in the
possession of VA adjudicators during the consideration of a claim,
regardless of whether those records are physically on file. See
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski,
2 Vet. App. 611, 613 (1992).

An appellate decision may be vacated by the Board at any time upon
the request of the veteran or his representative, or on the Board's
own motion, when there has been a denial of due process. 38 C.F.R.
20.904(a) (1998). Here, the Board finds that its consideration of
the veteran's claim for an evaluation in excess of 50 percent for
PTSD in November 1997 was based on an incomplete record, and that
the veteran was therefore not afforded full due process of law.
Consequently, that portion of the Board's November 5, 1997 decision
that relates to the initial evaluation assigned for the veteran's
PTSD, is hereby VACATED.

In view of the Board's order vacating that part of its November 5,
1997, decision that established entitlement to a 70 percent rating
for his PTSD, the question involving the evaluation of his PTSD
will be considered de novo, and a new decision on that issue, based
on all of the evidence of record, will be rendered, on this date,
in conjunction with the issues currently on appeal. The decision on
the PTSD claim will be entered as if that portion of the Board's
November 1997 decision had never been rendered.

3 -

JACQUELINE E. MONROE
Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims (known and the United States Court of
Veterans Appeals prior to March 1, 1999). This order does not
constitute a decision of the Board on the merits of your appeal. 38
C.F.R. 20.1100(b) (1998).

4 -


Citation NR: 9737231     
Decision Date: 11/05/97        Archive Date: 11/12/97
DOCKET NO.  94-35 762    )     DATE
      )
      )

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for chronic headaches. 

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

4.  Entitlement to an increased evaluation for residuals of a 
right foot shell fragment wound, to include nerve injury, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound of the right torso and right anterior 
deltoid area.




REPRESENTATION

Appellant represented by:Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey D. Parker, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to August 
1973. 

This appeal arose from rating decisions in September 1993 and 
December 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.   The RO rating 
decision in September 1993 denied service connection for 
bilateral hearing loss, headaches, and shrapnel wounds of the 
right foot, to include nerve damage, and denied an increased 
rating for PTSD.  By rating decision in December 1996, the RO 
denied a compensable evaluation for residuals of a shell 
fragment wound of the right torso and right anterior deltoid 
area. 

The issue of entitlement to an increased evaluation for 
residuals of a right foot shell fragment wound, to include 
nerve injury, is addressed in the REMAND following the ORDER 
portion of this decision. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that bilateral hearing loss was acquired 
in service as the result of a concussion in 1969 and exposure 
to acoustic trauma.  He argues that chronic headaches are 
causally related to head trauma in service in service in 
1969, and have been continuous since then.  The veteran 
contends that his PTSD, and residuals of a shell fragment 
wound of the right torso and right anterior deltoid area, are 
more disabling than the current evaluations reflect. 


DECISIONS OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claim for service 
connection for right ear hearing loss is not well grounded; 
that, with the resolution of reasonable doubt in the 
veteran's favor, the record supports an allowance of 
entitlement to service connection for left ear hearing loss 
and chronic headaches secondary to head trauma; that, with 
the resolution of reasonable doubt in the veteran's favor, 
the record supports the grant of a 70 percent evaluation for 
the veteran's service-connected PTSD; and that, with the 
resolution of reasonable doubt in the veterans favor, the 
record supports an allowance of a 10 percent evaluation for 
residuals of a shell fragment wound of the right torso and 
right anterior deltoid area. 


FINDINGS OF FACT

1.  The veteran does not currently have a right ear hearing 
loss recognized as a disability for VA purposes.

2.  The veteran experienced a cochlear concussion was exposed 
to significant noise in service, and there is a reasonable 
basis for attributing his current left ear hearing loss to 
those experiences. 

3.  The veteran experienced a head trauma in service, and 
there is a reasonable basis for attributing his current 
chronic headaches to that experience during service. 

4.  The veterans PTSD is currently manifested by major 
depression, depressed mood, major impairment in the areas of 
work or family relations, difficulty adapting to work, and 
inability to establish and maintain effective relationships. 

5.  Residuals of a right foot shell fragment wound of the 
right torso and right anterior deltoid area are currently 
manifested by a minimal, non-symptomatic scar, retained 
metallic fragments, and pain on motion of the right shoulder.


CONCLUSIONS OF LAW

1.  The claim for service connection for right ear hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  Resolving all reasonable doubt in the veterans favor, 
left ear hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (1996). 

3.  Resolving all reasonable doubt in the veterans favor, 
chronic headaches are causally related to a head trauma in 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (1996). 

4.  Resolving all reasonable doubt in the veterans favor, 
the schedular criteria for a 70 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.130, 
Diagnostic Code 9411 (1996). 

5.  Resolving all reasonable doubt in the veterans favor, 
the schedular criteria for a 20 percent evaluation for 
residuals of a shell fragment wound of the right torso and 
right anterior deltoid area have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.56, 4.73, 
Diagnostic Codes 5302, 5303 (1996). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, with the exception of the 
claim for service connection for right ear hearing loss (as 
is explained below), the veteran has presented claims that 
are "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented claims that are 
plausible.  The veterans claims for increased ratings are 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Veterans Appeals 
(Court) has held that a mere allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  See Caffrey v. Brown, 6 
Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts needed to adjudicate a schedular evaluation of 
the veterans PTSD and residuals of a shell fragment wound of 
the right torso and right anterior deltoid area have been 
properly developed, and that no further assistance to the 
veteran is required on that issue to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  

I.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where the condition noted during service is not shown to be 
chronic, continuity of symptomatology after service 
separation is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service-connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a). 



A.  Service connection for bilateral hearing loss 

i.  Factual background 

The evidence of record in the veterans case shows that on 
service entrance examination in July 1964, audiological 
evaluation revealed pure tone thresholds, in decibels 
(converted to ISO units), as follows:



HERTZ




1000
2000
3000
4000

RIGHT
20
15
20
0

LEFT
25
20
25
15



In July 1969, the veteran suffered a concussion and skull 
fracture.  The diagnosis was sensorineural hearing loss, 
left, probably secondary to cochlear concussion.  In 
September 1969, audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:



HERTZ




1000
2000
3000
4000

RIGHT
15
15
NT
10

LEFT
25
20
NT
40


The examiner summarized the test results as indicative of 
moderate high frequency sensorineural hearing loss in the 
left ear, and noted that the right ear had improved.  The 
service separation examination is not a part of the record. 

A VA audiological evaluation in November 1993 revealed pure 
tone thresholds, in decibels, as follows:






HERTZ




1000
2000
3000
4000

RIGHT
15
20
15
15

LEFT
25
20
25
20


Speech audiometry revealed speech recognition ability of  84 
percent in the right ear and 88 percent in the left ear.  The 
examiner summarized the test results as indicative of mild 
sensorineural hearing loss in the right ear and moderate 
sensorineural hearing loss in the left ear.  

VA audiological evaluation in April 1996 revealed pure tone 
thresholds, in decibels, as follows:



HERTZ




1000
2000
3000
4000

RIGHT
20
25
20
20

LEFT
30
35
25
35


Speech audiometry revealed speech recognition ability of  96 
percent in the right ear and 80 percent in the left ear.  The 
examiner summarized the test results as indicative of normal 
to moderate sensorineural hearing loss.  

A subsequent VA audiological evaluation also in April 1996 
revealed pure tone thresholds, in decibels, as follows:



HERTZ




1000
2000
3000
4000

RIGHT
20
25
20
NT

LEFT
30
35
25
NT


Speech recognition ability, if measured, was not recorded.  
The examiner summarized the test results as indicative of 
decreased sensorineural hearing loss in the left ear.  Based 
on a review of the claims file, in a report dated in July 
1996, a VA examiner offered the opinion that some of the 
veterans current hearing loss could be attributed to his 
injury in service and to loud noise exposure in service. 


ii.  Analysis

Impaired hearing will be considered a disability when at 
least one of the thresholds for the frequencies of 500, 1000, 
2000, 3000, or 4000 is at least 40 decibels, when the 
thresholds for at least three of these frequencies are 26 
decibels or greater, or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385.

The Board notes, initially, that the fact that the veterans 
separation examination is not of record, and that hearing 
loss meeting the criteria of 38 C.F.R. 3.385 is not shown at 
separation, is not fatal to the claim.  See Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet.App. 155, 159 (1993).  The Court has 
held that a veteran may establish the required nexus between 
his current hearing loss and his term of military service if 
he can show that his hearing loss resulted from acoustic 
trauma.  Godfrey v. Derwinski, 2 Vet.App. 352 (1992).

The record does not establish that the veteran currently has 
a right ear hearing loss recognized as a disability for VA 
purposes.  Although a single audiological evaluation in 
November 1993 indicated that the veteran had a speech 
recognition score of 84 percent in the right ear, subsequent 
audiological evaluations in April 1996 demonstrated no right 
ear hearing loss meeting the criteria of 38 C.F.R. § 3.385 
either on the basis of pure tone thresholds or speech 
recognition scores.  Thus, while the veteran possibly appears 
to have at least some mild sensorineural hearing loss in the 
right ear, it is presently not of sufficient severity to be 
recognized as a disability for VA purposes  In the absence of 
evidence of a current disability, there can be no valid 
claim.  See Rabideau v. Derwinski, 2 Vet.App 141, 144 (1992).  
Thus, the claim for service connection for right ear hearing 
loss must be denied as not well grounded.

However, as regards the veterans left ear, the evidence 
clearly indicates the presence of hearing loss disability 
as defined by VA regulation, on the basis of both pure tone 
thresholds and speech recognition scores.  See 38 C.F.R. 
§ 3.385.  The question remains, however, as to whether the 
record presents a reasonably sound basis for attributing such 
hearing loss to the veterans military service.

The record reflects that the veterans enlisted occupational 
specialty was an aircraft armament repairman.  The various 
duties held in service included a machine gunner, a door 
gunner, armament repair, ammunition bearer, automatic 
rifleman, and light weapons infantry platoon leader.  During 
the veterans Vietnam service, his military unit was involved 
in numerous combat operations.  Accordingly, he undoubtedly 
experienced significant noise during service.  See 
38 U.S.C.A. § 1154.  During service, the veteran also 
experienced the trauma of a cochlear concussion, with 
resulting diagnosed sensorineural hearing loss in the left 
ear.  The available evidence of record reflects that, during 
service, hearing loss increased bilaterally at the 4000 
decibel range, more on the left than the right.  Such 
evidence, therefore, indicates that the veterans hearing 
worsened during service.

The Board also notes that on the April 1996 examination 
report, the VA examiner offered the opinion that changes 
since the November 1993 VA audiological examination could not 
be attributed to exposure to injury in service.  However, the 
examiner did not offer an opinion as to whether or what 
percent of the veterans current hearing loss disability was 
etiologically related to service, nor did the opinion 
dissociate hearing loss disability recorded in 1993 from 
hearing loss incurred during service.  As reflected in the 
July 1996 addendum to the second April 1996 audiological 
evaluation, a subsequent VA examiner specifically offered the 
opinion that some of the veterans current hearing loss could 
be attributed to his injury in service and to loud noise 
exposure in service.  This VA medical opinion specifically 
attributed a portion of the veterans current hearing loss 
disability to the trauma of a cochlear concussion in service, 
or to exposure to loud noise in service.  The record contains 
no evidence of post-service noise exposure.

In view of the foregoing, the Board finds the evidence 
sufficient to raise some doubt on the question of causal 
relationship between in-service noise exposure, and the 
trauma of a cochlear concussion with resulting sensorineural 
hearing loss, and the veterans current left ear hearing 
loss.  Resolving all reasonable doubt in the veterans favor, 
the Board finds that service connection for left ear hearing 
loss is warranted.  See 38 U.S.C.A. §§ 1110, 1154, 5107; 
38 C.F.R. §§  3.102, 3.303, 3.385.

B.  Service connection for chronic headaches

Service medical records reflect that in November 1967 the 
veteran complained of headaches.  In July 1969, he suffered a 
concussion and fracture of the linear left temporal bone.  In 
September 1969, he complained of headaches.  In March 1970, 
he complained of severe headaches; the resulting diagnosis 
was frontal headaches.  In June 1971, he complained of 
headaches subsequent to a fall down stairs and striking his 
head.   

During a VA compensation examination in June 1993, the 
veteran reported that in 1969 he received shrapnel wounds to 
the left frontal scalp area, and in the same year sustained a 
severe concussion from blunt trauma and was comatose for 
three days.  He complained that he continued to experience 
severe headaches following this concussion.  The relevant 
diagnosis was post-concussion syndrome with headaches. 

An addendum to a VA compensation examination, dated in August 
1996, consists of an opinion that the veterans headaches 
were not related to the head injury the veteran sustained in 
service.  This addendum, however, did not state the basis for 
such opinion, nor did it attribute an alternative etiology 
for the veterans chronic headaches.  In contrast, the VA 
examiner in June 1993 specifically diagnosed post-concussion 
syndrome with headaches, thus attributing the veterans 
current chronic headaches to a concussion and fracture of the 
linear left temporal bone in 1969.  As this diagnosis was 
based on a review of the medical history, the veterans 
current complaints, and physical examination, the Board finds 
this opinion to be of substantially greater probative value. 

The Board finds that the evidence of record raises a 
reasonable doubt as to whether the veterans current chronic 
headaches are related to a head injury sustained in service.  
Resolving all reasonable doubt in the veterans favor, the 
Board finds that service connection for chronic headaches is 
warranted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a). 

The Board notes the veterans representatives argument 
presented in his brief on appeal that service connection for 
chronic headaches, as well as bilateral hearing loss, should 
be considered on a secondary basis under 38 C.F.R. 
§ 3.310(a), either on the basis of secondary causation by a 
service-connected disability, or for aggravation by a 
service-connected disability, in accordance with the Courts 
holding in Allen v. Brown, 7 Vet.App. 439 (1995).  However, 
in light of the absence of evidence of a current right ear 
hearing loss, and the Boards decision to grant service 
connection for left ear hearing loss and chronic headaches, a 
remand for further development or an adjudication of these 
issues on that basis would be pointless.  

II.  Increased evaluations 

Disability evaluations are determined by the application of 
the VAs Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994) (emphasis added).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.


A.  Increased evaluation for PTSD

In light of his combat in Vietnam and current diagnosis of 
PTSD, the veteran was granted service connection for PTSD in 
a September 1993 rating decision.  A 30 percent disability 
evaluation was assigned, effective from April 1993.  This 
evaluation was increased to 50 percent in the June 1996 
rating decision on appeal. 

The evidence in this veterans case reflects that the veteran 
participated in several combat missions in Vietnam, and 
service connection has been established for residuals of 
shell fragment wounds.  The Axis I diagnosis of PTSD was 
entered in June 1993.  In July 1993, the veteran was admitted 
by VA for inpatient treatment of PTSD and major depression.  
He was subsequently followed at a mental health clinic until 
March 1996, when he transferred to the post-traumatic stress 
clinic.  In November 1995, an examiner assigned a Global 
Assessment of Functioning (GAF) score of 45.  

During a VA compensation examination in April 1996, the 
veteran reported that he had last been employed in August 
1995 when he was laid off, and had held at least 20 jobs 
since service separation.  He complained of significant sleep 
problems, that he did not get along well with others, of 
increasing frequency of nightmares and intrusive thoughts 
regarding Vietnam, and of feelings of guilt and remorse.  
Objective findings included that the veteran was alert and 
oriented in all spheres, with depressed mood, restricted and 
dysphoric affect, clear and goal-directed thoughts, with no 
looseness of associations or flight of ideas, and no 
hallucinations or delusions, with an average level of insight 
and judgment abilities.  Memory was intact, and the veteran 
denied suicidal or homicidal ideations.  The Axis I diagnoses 
were moderate-to-severe chronic PTSD, and dysthymic disorder.  
The examiner assigned a current GAF score of 40, with the 
highest GAF score in the previous year of 45.   

In a statement on appeal, the veteran wrote that he did not 
have normal relationships with people, did not feel he 
belonged or could trust people, and that he stayed home most 
of the time. 

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
PTSD, as set forth in 38 C.F.R. § 4.125 to 4.132 
(redesignated as 38 C.F.R. §§ 4.125-4.130).  See 61 Fed. Reg. 
52695-52702 (1996).  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991).  The Board notes that RO has evaluated the veterans 
claim under the revised regulations, as indicated in a 
December 1996 Supplemental Statement of the Case provided to 
the veteran and his representative. 

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9411, in effect through November 6, 1996, a 50 percent 
disability evaluation for PTSD encompassed considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people and, and situations 
where by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation for PTSD encompassed severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people, and psychoneurotic symptoms that 
were of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent evaluation for PTSD encompassed situations where 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or where 
there was demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.132.  The Court has held that the 
latter criteria present three independent bases for a grant 
of a 100 percent evaluation under Diagnostic Code 9411.  See 
Johnson v. Brown, 7 Vet.App. 95, 98 (1994).

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996 (to be codified at 4.130), PTSD is 
evaluated in accordance with the General Rating Formula for 
Mental Disorders.  Under that formula, a 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Additionally, a 70 percent evaluation is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as:  grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130. 

In considering the recent evidence of record, the Board finds 
that there is a basis for an increased evaluation for the 
veterans service-connected PTSD under the revised applicable 
criteria.  In this regard, the Board has noted that the 
veterans November 1995 VA examination report contains a GAF 
score of 45, and the April 1996 VA examination report 
contains a GAF score of 40, with the highest GAF score for 
the previous year of 45.  The Board notes the veterans 
representatives argument, presented in the brief on appeal, 
that the Board should consider that a GAF scale score of 40, 
according to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM-IV) indicates:

some impairment in reality testing or 
communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or 
major impairment in several areas, such 
as work or school, family relations, 
judgment, thinking or mood (e.g., 
depressed man avoids friends and neglects 
family, and is unable to work...)

In this veterans case, the evidence of record reflects 
moderate-to-severe chronic PTSD, and dysthymic disorder, 
productive of occupational and social impairment with 
deficiencies in the areas of work and family relationships.  
A GAF score of 40 or 45  reflects major impairment in the 
areas of work or family relations or mood.  The April 1996 VA 
compensation examination report also noted that the veteran 
carried a diagnosis of major depression, and had a near-
continuous depressed mood, difficulty adapting to work, and 
inability to establish and maintain effective relationships.  
The veteran does not appear to have other symptomatology 
encompassed by a 70 percent evaluation for PTSD; the evidence 
does not demonstrate deficiencies in judgment or thinking, 
nor such symptomatology as suicidal ideation, obsessional 
rituals, illogical, obscure, or irrelevant speech, near-
continuous panic, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  Nevertheless, the findings present a disability 
picture which, resolving all reasonable doubt in the 
veterans favor, appears to more closely approximate that 
contemplated by a 70 percent evaluation under the revised 
version of Diagnostic Code 9411.   Accordingly, the Board 
finds that a 70 percent evaluation for PTSD, under the 
revised version of Diagnostic Code 9411, is warranted.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7. 

The Board has also considered whether a 100 percent 
evaluation for the veterans service-connected PTSD might be 
warranted under the new criteria.  However, a review of the 
recent medical evidence of record does not show total 
occupational and social impairment with reduced reliability 
and productivity so as to warrant a 100 percent evaluation.  
The evidence does not demonstrate that the veterans PTSD is 
manifested by such symptoms as grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent ability to perform activities of daily living , 
disorientation to time or place, or memory loss for names of 
closest relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130.  The Board also finds that the evidence of record 
does not support an evaluation of 100 percent under the old 
criteria, as the evidence does not demonstrate that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community, or that the veteran had totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or that 
he had a demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.132.  On the basis of such 
evidence, the Board finds that the veterans PTSD is most 
appropriately evaluated at the 70 percent rate under the 
revised criteria of Diagnostic Code 9411. 

B.  Increased evaluation for residuals of a shell fragment 
wound of the right torso and right anterior deltoid area 

i.  Factual background

In light of an injury incurred during combat in Vietnam, the 
veteran was granted service connection for residuals of a 
shell fragment wound of the right torso and right anterior 
deltoid area in a September 1993 rating decision.  A 
noncompensable disability evaluation was assigned, effective 
from April 1993.  This evaluation has since remained in 
effect, and the December 1996 rating decision on appeal also 
assigned a noncompensable evaluation. 

In this veterans case, service medical records reflect that 
in 1969 he sustained shell fragment wounds to the right arm 
and right side, and subsequently returned to duty until 
service separation in 1973.  During a VA compensation 
examination in June 1993, the veteran reported receiving 
shrapnel wounds to the right side in service, but entered no 
complaints regarding such wounds.  Physical examination 
revealed multiple small scars on the right side, and a 3/4 
inch by 1/4 inch scar of the right anterior deltoid area with 
palpable shrapnel.  The relevant diagnosis was multiple 
shrapnel wounds of the right torso and anterior deltoid. 

During a VA compensation examination in November 1996, the 
veteran complained of a sense of spasm over the flank 
musculature of the right chest wall, and that he occasionally 
had pain that radiated from his flank into his right 
shoulder.  Physical examination revealed no tissue loss in 
the shoulder or flank, muscle penetration of the latissimus 
dorsi of the right flank and right deltoid, with no evidence 
of muscle herniation, a non-painful 2.5 centimeter scar over 
the right deltoid, palpable shrapnel over the biceps, and 
scars to the right flank and between the right flank and 
back.  The examiner noted no adhesions, no damage to tendons, 
and no obvious evidence of acute bony injury, as well as 
normal muscle strength.  Active and passive ranges of motion 
of the right shoulder were normal, with some evidence of 
grimacing.  X-rays of the right scapula revealed bony 
elements within normal limits, with opaque densities in the 
soft tissue underlying the scapula consistent with flank 
wounds.  Examination of the flank wounds were consistent with 
metallic objects suggestive of retained shrapnel in the upper 
abdominal and mid-abdominal area.  The diagnosis was multiple 
shrapnel wounds in the right shoulder and right flank.  An 
addendum to this examination report indicated that there did 
not appear to be any evidence of muscle loss; that the 
veteran apparently did not sustain any bone, nerve, or 
vascular injuries; that there was no significant limitation 
of motion that would have affected or interfered with 
activities of daily living; and that there was only slight 
loss of muscle function. 

ii.  Analysis

The RO has evaluated the veterans disability as 
noncompensably disabling under Diagnostic Codes 5302-5303, 
for a single disability involving Muscle Group II (extrinsic 
muscles of the shoulder girdle) and Muscle Group III 
(intrinsic muscles of the shoulder girdle), respectively.  
Under each diagnostic code, the following evaluations are 
assignable:  for slight disability, a noncompensable 
evaluation; for moderate disability of either the major or 
minor side, 20 percent; for moderately severe disability, 30 
percent if on the major side and 20 percent if on the minor 
side; and for severe disability, a 40 percent evaluation if 
on the major side, and a 30 percent evaluation if on the 
minor side.

Prior to July 3, 1997, muscle injuries were evaluated as 
follows: a slight, or insignificant, disability of muscles 
was characterized by a simple wound of muscle without 
debridement, infection, or effects of laceration.  Service 
medical records would reflect a slight wound or brief 
treatment and return to duty.  Slight disability would also 
include healing with good functional results, without 
consistent complaint of cardinal symptoms of muscle injury or 
painful residuals.  Objective findings would include a 
minimum scar, with slight, if any, evidence of fascial defect 
or of atrophy or impaired tonus, and with no significant 
impairment of function and no retained metallic fragments.  
38 C.F.R. § 4.56(a).

A moderate muscle disability was characterized by through and 
through or deep penetrating wounds of relatively short track 
by a single bullet or small shell or shrapnel fragment, and 
with residuals of debridement or prolonged infection.  The 
history of a moderate muscle disability includes 
hospitalization and consistent complaint from the first 
examination forward of one or more of the cardinal symptoms 
of muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions controlled 
by the injured muscles.  Objective findings include linear or 
relatively small entrance and (if present) exit scars which 
indicate a short track of missile through muscle tissue, 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and definite weakness or fatigue 
in comparative tests.  38 C.F.R. § 4.56(b).

A moderately severe muscle disability was presented by 
evidence of a through-and-through or deep penetrating wound 
by a high velocity missile of small size, or a large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, and intermuscular 
cicatrization.  History and complaint would include record of 
hospitalization for a prolonged period for treatment of a 
wound of severe grade, and a record of consistent complaint 
of cardinal symptoms of muscle wounds, including evidence of 
inability to keep up with work requirements.  Objective 
findings of a moderately severe muscle wound are relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles compared with the sound 
side; and tests of strength and endurance of muscle groups 
involved (compared with the sound side) give positive 
evidence of marked or moderately severe loss.  38 C.F.R. 
§ 4.56(c).

A severe muscle disability was presented by a through and 
through or deep penetrating wound due to high velocity 
missile, or large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrization.  Objective findings of a severe wound were 
extensive ragged, depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in the 
track of the missile.  X-ray may show minute multiple 
scattered foreign bodies indicating spread of intermuscular 
trauma and explosive effect of missile.  Palpation shows 
moderate or extensive loss of deep fascia or of muscle 
substance.  Soft or flabby muscles in  wound area.  Muscles 
do not swell and harden normally in contraction.  Tests of 
strength or endurance compared with the sound side or of 
coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in the track of the missile traumatic muscular 
dystrophy, and induration and atrophy of an entire muscle 
following simple piercing by a projectile (progressive 
sclerosing myositis), may be included in the severe group if 
there is sufficient evidence of severe disability.  38 C.F.R. 
§ 4.56(d).

By regulatory amendment effective July 3, 1997, substantive 
changes were made to the schedular criteria for evaluation of 
muscle injuries, as set forth in 38 C.F.R. § 4.56 (1996).  
See 62 Fed. Reg. 30235 (1997).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas, 1 Vet.App. at 312-13.

Under the new rating criteria, slight disability of the 
muscles is presented by a simple wound of muscle without 
debridement or infection.  Medical records would reflect a 
superficial wound with brief treatment and return to duty.  
Slight disability would also include healing with good 
functional results, with no cardinal signs or symptoms of 
muscle disability.  Objective findings would include a 
minimum scar, with no evidence of fascial defect, atrophy, or 
impaired tonus, and with no retained metallic fragments.  
38 C.F.R. § 4.56(d)(1).  

A moderate disability of the muscles is presented by through 
and through or deep penetrating wounds of short track by a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, with residuals of 
debridement, or prolonged infection.  The history of a 
moderate muscle disability includes service department record 
of in-service treatment for the wound, a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
include small or linear entrance and (if present) exit scars 
which indicate a short track of missile through muscle 
tissue, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is presented by 
a through-and-through or deep penetrating wound by a small 
high velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint would 
include record of hospitalization for a prolonged period for 
treatment of a wound, and a record of consistent complaint of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings of a moderately severe 
muscle wound are entrance and (if present) exit scars 
indicating the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side; and tests of strength 
and endurance compared with the sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe disability of the muscles is presented by a through 
and through or deep penetrating wound due to high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular binding and scarring.  History 
and complaint would include record of hospitalization for a 
prolonged period for treatment of a wound, and a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  Objective findings include 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in the missile track.  Palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area.  Muscles swell and harden abnormally in 
contraction.  The tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4). 

The evidence reflects that the veteran has retained metallic 
fragments of the right shoulder.  The rating criteria for 
slight muscle disability, both old and new, specifically 
state that objective findings for slight disability would 
include no retained metallic fragments.  38 C.F.R. 
§ 4.56(a),(d)(1).  The veteran also has complained of right 
shoulder pain at the time of examination.  In this regard, 
the Board notes that while lay witnesses are generally not 
competent to offer evidence which requires medical knowledge, 
such as opinions regarding medical causation or a diagnosis, 
they may provide competent testimony as to visible symptoms 
and manifestations of a disorder.  See Jones v. Brown, 7 
Vet.App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494 (1992).  In addition, the Board notes that the 
complaint of pain on motion has been objectively noted on 
recent medical examination.  Such symptoms undoubtedly result 
in some functional loss over and above that which has 
objectively been demonstrated on examination, such as through 
range of motion studies; accordingly, pain on motion must be 
considered in the assignment of the appropriate evaluation.  
See 38 C.F.R. §§ 4.40 and 4.45 (1996); DeLuca v. Brown, 8 
Vet.App. 202, 206-7 (1995).

As the evidence clearly reflects that this veteran has 
retained metallic fragments residual to a shell fragment 
wound of the right torso and right anterior deltoid area, and 
that he experiences pain on movement of the shoulder, the 
Board finds that, resolving all reasonable doubt in the 
veterans favor, the disability must be considered at least 
moderately disabling, notwithstanding the fact some of the 
other criteria contemplated by moderate muscle disability, 
such as evidence of through and through or deep penetrating 
wounds, residuals of debridement or prolonged infection, 
objective findings of signs of moderate loss of deep fascia 
or muscle substance, impairment of muscle tonus, or definite 
weakness or lowered threshold of fatigue when compared to the 
sound side, has not been exhibited.  See 38 C.F.R. § 4.56(b); 
38 C.F.R. § 4.56(d)(3).  The Board notes that assignment of a 
20 percent evaluation in this instance is consistent with the 
intention of the rating schedule to recognize painful motion 
as entitled to the minimum compensable evaluation for the 
joint (here, the minimum compensable evaluation for muscle 
injury to the shoulder).

However, the evidence does not demonstrate that the veterans 
residuals of a shell fragment wound of the right torso and 
right anterior deltoid area are more than moderately 
disabling under either the previous or revised rating 
criteria.  As noted above, many of the criteria for a 
moderate disability are not present in this case.  
Likewise, the previous or revised criteria for a moderately 
severe muscle disability have not been demonstrated.  In 
addition to the foregoing, there is no evidence of sloughing 
of soft parts, or intermuscular cicatrization or scarring, a 
record of hospitalization for a prolonged period for 
treatment of a wound, a record of consistent complaint of 
cardinal signs and symptoms of muscle wounds, including 
evidence of inability to keep up with work requirements, or 
objective findings of a relatively large scars indicating the 
track of a missile through important muscle groups.

For these reasons, the Board finds that a 20 percent 
evaluation, but not more, for moderate muscle disability 
residual to a shell fragment wound of the right torso and 
right anterior deltoid area is warranted.  See 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Codes 
5302 and 5303. 

C.  Conclusion

The Board would point out that its decision with respect to 
each of the increased raring claims is based solely upon the 
provisions of the VAs Schedule for Rating Disabilities.  In 
Floyd v. Brown, 9 Vet.App. 88, 96 (1996), the Court held that 
the Board does not have jurisdiction to assign an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  In this appeal, 
however, there has been no showing that either if the 
disabilities under consideration has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  In the absence of such factors, the Board is not 
required to remand either matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet.App. 157, 158-9 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for right ear hearing loss is denied.

Service-connection for left ear hearing loss is granted.

Service-connection for chronic headaches is granted.

A disability evaluation of 70 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.  

A 20 percent evaluation for residuals of a shell fragment 
wound of the right torso and right anterior deltoid area is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.


REMAND

With regard to the veterans claim for an increased 
evaluation for residuals of a right foot shell fragment 
wound, to include nerve injury, currently evaluated as 10 
percent disabling, the Board notes that, during the VA 
compensation examination in November 1996, the veteran 
complained of right foot and ankle pain.  While physical 
examination of the right foot, including range of motion 
testing, was conducted during that examination, the Court has 
held that where an examination report merely records the 
veterans range of motion without considering functional loss 
on use or due to flare-ups, it was appropriate to return the 
report of examination to obtain a medical opinion in this 
regard.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet.App. at 
205-206.  

Moreover, at the time of the VA examination in November 1996, 
the examiner did not have a copy of the claims file.  In this 
regard, the Court has held that all of the veterans medical 
records must be reviewed by the examiner.  See Culver v. 
Derwinski, 3 Vet.App. 292 (1992); Shoemaker v. Derwinski, 3 
Vet.App. 248 (1992) (examiner must have the full medical 
record of the veteran prior to making the evaluation); Green 
v. Derwinski, 1 Vet.App. 121 (1991) (fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).

Therefore, this case is REMANDED for the following action:

1.  The veteran should be afforded the 
appropriate VA examinations, to include, 
orthopedic and neurologic examinations, 
to determine the full nature and extent 
of his service-connected residuals of a 
right foot shell fragment wound, to 
include nerve injury.  The veterans 
claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the examination.  

The examiner(s) should, in accordance 
with DeLuca, 
8 Vet.App. 202, report any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, and pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, each examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact should be so 
stated.  

2.  Following completion of the 
foregoing, the RO should review the 
examination report and medical opinion to 
ensure that they are adequate for rating 
purposes, and to verify that the 
requested opinion has been provided.  If 
the opinion is deficient in any manner, 
it must be returned, along with the 
claims file, for corrective action. 

Thereafter, if any benefit sought on appeal remains denied, 
the appellant and his representative should be furnished an 
appropriate Supplemental Statement of the Case and given the 
opportunity to respond thereto.  The case should then be 
returned to the Board of Veterans Appeals for further 
appellate consideration, if otherwise in order.

By its REMAND, the Board intimates no opinion as to the 
ultimate disposition of the remaining issue on appeal.  No 
action is required of the veteran until he is further 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



            
      JACQUELINE E. MONROE
      Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1996).


- 2 -


